Exhibit 10.1

 

SEVERANCE AGREEMENT

 

THIS SEVERANCE AGREEMENT is made as of the 26th day of September, 2013, between
SCHOLASTIC CORPORATION, a Delaware corporation with its principal offices at 557
Broadway, New York, NY 10012 (the “Company”), and Maureen O’Connell
(“Executive”), residing at 154 Weaver Street, Greenwich, CT 06831.

 

WITNESSETH THAT:

 

WHEREAS, this Agreement is intended to specify the financial arrangements that
the Company will provide to Executive upon Executive’s separation from
employment with the Company and all subsidiaries of the Company under any of the
circumstances described herein.

 

NOW, THEREFORE, to assure the Company that it will have the continued dedication
of Executive notwithstanding the possibility or occurrence of any of the events
specified herein, and to induce Executive to remain in the employ of the
Company, and for other good and valuable consideration, the Company and
Executive agree as follows:

 

1. Termination of Employment.

 

(a) The Company shall have the right to terminate Executive from employment with
the Company at any time for “Cause” (as hereinafter defined), by written notice
to Executive specifying the particulars of the conduct of Executive forming the
basis for such termination, such termination to be effective on the 30th day
following receipt of the notice by Executive if Executive has not cured the
conduct (if subject to a cure) identified in such notice to the Company’s
reasonable satisfaction.

 

(b) The Company shall have the right to terminate Executive’s employment without
Cause at any time, and Executive shall have the right to terminate her
employment for “Good Reason” (as hereinafter defined) within the six month
period following the first occurrence of a Good Reason event pursuant to Section
2(a), if the Company shall not have cured the Good Reason event within the time
period set forth in Section 2(a), and, upon any such termination, Executive
shall be entitled to the benefits provided in Section 4(a).

 

2. Definitions.

 

(a) “Good Reason” shall mean the occurrence of any of the following events,
without the consent of Executive, provided that Executive has provided written
notice to the Company within ninety (90) days of the first occurrence of such
event and the Company has failed to cure (if the event or circumstance is
subject to cure) such event within thirty (30) days after the date of such
written notice:

 

(i) a material diminution of Executive’s title (currently, Executive Vice
President/Chief Administrative Officer/Chief Financial Officer), authority,
employment duties or responsibilities, which shall include but not be limited to
a material diminution in Executive’s direct report authority (by way of example
only, a removal of a department, a change from sole direct report authority over
a department to sharing such direct report authority, or the removal or
reassignment of a significant number of individuals over whom the Executive has
direct authority unless Executive agrees in writing to such changes);

1



(ii) a material reduction by the Company in Executive’s base salary or target
bonus opportunity or in other benefits customarily made available to the most
senior executive officers of the Company (other than the Chief Executive
Officer); provided, however, that if substantially similar changes are
contemporaneously made to the base salaries, target bonus opportunities or
benefits of all of the most senior executive officers of the MEC of the Company
(other than the Chief Executive Officer) such changes shall not be considered
“Good Reason”;

 

(iii) Executive no longer reports directly and solely to Richard Robinson as the
Chief Executive Officer of the Company, or Richard Robinson ceases to be the
Chief Executive Officer of the Company or

 

(iv) a material change in the geographic location of Executive’s employment.

 

(b) “Cause” shall mean termination by the Company of Executive’s employment
based upon any of the following:

 

(i) conviction of a felony or a crime involving moral turpitude;

 

(ii) acts constituting gross negligence or willful malfeasance in the
performance of her duties;

 

(iii) material failure to comply with the Company’s Code of Ethics or other
material written policies or procedures; or

 

(iv) material failure, or refusal, to perform duties assigned or designated to
the Executive by the Board of Directors (or any committee thereof) or the Chief
Executive Officer of the Company, provided such duties are within the scope of a
Chief Administrative or Chief Financial Officer.

 

The 30 day cure period provided by Section 1(a) shall apply to Sections
2(b)(ii), (iii) and (iv).

 

3. Payment of Wages, Earned Bonus and Benefits Through the Employment
Termination Date. No later than the next regular payroll date following any
termination of Executive’s employment pursuant to Section 1(b), the Company
shall pay to Executive (i) her full base salary owed through the date that the
termination of Executive’s employment becomes effective (the “Employment
Termination Date”), (ii) any bonus declared but unpaid with respect to the last
completed fiscal year of the Company preceding the Employment Termination Date,
notwithstanding that the date on which such bonuses are normally paid to
employees is after the Employment Termination Date, and (iii) an amount
representing credit for any vacation earned or accrued by Executive but not
taken. If, as of the Employment Termination Date, bonuses have not yet been
declared by the Company with respect to the last completed fiscal year of the
Company preceding the Employment Termination Date, any such bonus earned by
Executive as a result of the established bonus plan targets being achieved shall
be paid to Executive within thirty (30) days of the date such bonus is declared.
The rates at which payments required under this Section 3 shall be calculated
shall be at the rates in effect at the time written notice of termination (by
the Company other than for cause or by Executive for Good Reason) is given,
unless termination is pursuant to Section 2(a)(ii), then at the rates in effect
immediately prior to the reduction in base salary, target bonus opportunity or
benefits.

 

4. Benefits upon Termination.

 

(a) Upon the termination of the employment of Executive pursuant to Section l(b)
hereof, Executive shall be entitled to receive all of the benefits specified in
this Section 4(a) as follows:

2



(i) In lieu of any further base salary, bonus payments or any other compensation
or benefits payable to Executive for periods subsequent to Executive’s
Employment Termination Date, and in full satisfaction of any claims for
compensation or other benefits payable to her of any kind or nature before or
after the Employment Termination Date (other than benefits payable to Executive
under the Company’s Cash Balance Retirement Plan and the Company’s 401(k)
Retirement Savings and Plan), the Company shall pay as severance pay to
Executive (a “Severance Payment”) a lump-sum cash amount equal to (x)
thirty-three (33) times Executive’s monthly base salary, plus (y) an amount
equal to Executive’s target bonus for the fiscal year in which the Employment
Termination Date occurs (the “Target Bonus”), multiplied by a fraction, the
numerator of which is equal to the number of full months in the year in which
Executive’s employment is terminated that have elapsed at the Employment
Termination Date, and the denominator of which is twelve (12), provided that the
Company’s performance criteria for the fiscal year are met on a pro-forma basis
(using the Company’s actual performance through the end of the last full month
prior to the Employment Termination Date and the Company’s latest internal
projections for the remainder of the fiscal year for purposes of this
determination), plus (z) an amount equal to the cost, as of the Employment
Termination Date, to Executive to purchase coverage providing for the
continuation of medical benefits provided by the Company to Executive and her
family for a one year period under the federal law known as COBRA. The rates at
which payments required under this Section 4(a)(i) shall be calculated shall be
at the rates in effect at the time written notice of termination (by the Company
other than for Cause or by Executive for Good Reason) is given, unless
termination is pursuant to Section 2(a)(ii), then at the rates in effect
immediately prior to the reduction in base salary, target bonus opportunity or
benefits.

 

(ii) The Company shall also pay to Executive all reasonable legal fees and
expenses incurred by Executive as a result of such termination of employment
(including but not limited to all reasonable fees and expenses, if any, incurred
by Executive in the review and negotiation of the Release of Claims (as defined
in Section 4(a)(iv) below) and in seeking to obtain or enforce any right or
benefit provided to Executive by this Agreement).

 

(iii) Notwithstanding any other agreement in existence between the Company and
Executive, upon the Employment Termination Date all stock options or shares of
restricted stock, restricted stock units or performance shares granted to
Executive under the Scholastic Corporation Stock Incentive Plan of 2001, as
amended, or Stock Incentive Plan of 2011, as amended, or otherwise owned or held
by Executive (including but not limited to that purchased under the Management
Stock Purchase Plan or any other plan or agreement) that were not vested as of
the Employment Termination Date shall be immediately vested in Executive without
further restriction (collectively the “Accelerated Equity Awards”). Executive
shall be treated at that time as the unrestricted owner of such Company stock
options and stock, subject to applicable constraints under federal and state
securities laws. Restricted stock units that vest pursuant to this provision
shall convert into stock as of the Employment Termination Date. As to all stock
options vested as of the Employment Termination Date, as well as stock options
that vest pursuant to this provision, Executive shall be entitled to exercise
such stock options within ninety (90) days of the Employment Termination Date or
any longer period of time provided under such plans or agreements as they
pertain to an involuntary termination, but in no event beyond the expiration of
the stated term of such stock options. All existing and future restricted stock
unit agreements and stock option agreements in existence between the Company and
Executive are hereby modified to or shall incorporate this provision.

 

(iv) The amounts due to Executive under subparagraph (i) of Section 4(a) shall
be paid to Executive not later than the thirtieth (30th) business day following
the Employment Termination Date, provided that (x) Executive has signed a
general “Release of Claims” against the Company in such form and manner
reasonably prescribed by the Company, (y) any revocation period to which
Executive is entitled by

3



law has expired before the end of the 30 business day period and (z) if the 30
business day period begins in one taxable year and ends in the second taxable
year, the payment shall be made in the second taxable year. The Company shall
deliver to Executive the Company’s form of Release of Claims sufficiently before
the date for payment specified in this subparagraph, such that Executive is
afforded such time as may be required by applicable statute or regulation to
consider whether to sign the Release of Claims and whether to revoke or rescind
such Release of Claims.

 

(v) All benefits and payments to Executive pursuant to this Section 4 shall be
subject to any applicable income, payroll or other taxes required by law to be
withheld.

 

(vi) For the avoidance of doubt, Executive shall not be entitled to the benefits
provided in this Section 4 with respect to any termination by Executive that is
not described in Section 1(b) or in the event that Executive’s employment shall
terminate on account of death or disability.

 

5. Certain Covenants. (a) In consideration of the Company entering into this
Agreement, Executive agrees for the benefit of the Company and its affiliates,
as follows:

 

(i) Non-Disclosure of Confidential Information. Executive acknowledges that
Executive has had or will have access to and gain knowledge of highly
confidential or proprietary information or trade secrets pertaining to the
Company or its affiliates, as well as the customers, suppliers, licensors,
licensees, distributors or other persons and entities with whom the Company or
any of its affiliates does business (“Confidential Information”), that this
information was obtained or developed by the Company or its affiliates at great
expense and is zealously guarded by the Company and its affiliates from
unauthorized disclosure and that Executive’s possession of this special
knowledge is due solely to Executive’s employment with the Company. In
recognition of the foregoing, and in addition to any other obligations which
Executive may have not to disclose Confidential Information, Executive will not,
without the prior written consent of the Company, at any time following any
termination of her employment pursuant to Section 1(b), disclose, use or
otherwise make available to any third party any Confidential Information,
including that relating to the Company’s or any affiliate’s business, products,
services, customers, vendors or suppliers; trade secrets, data, specifications,
developments, inventions and research activity; marketing and sales strategies,
information and techniques; long and short term plans; existing and prospective
client, vendor, supplier and employee lists, contacts and information;
financial, personnel and information system information and applications; and
any other information concerning the business of the Company or its affiliates
which is not disclosed to the general public, or generally known in the
industry, except for disclosure (x) required pursuant to Court or governmental
order, lawful subpoena or otherwise by law, or (y) to Executive’s tax advisors
or legal counsel who have agreed to maintain the confidentiality thereof.
Confidential information does not include any information which was rightfully
known by Executive prior to working for the Company or becomes generally
available to the public through no fault of Executive. In the event Executive
becomes or may become legally compelled to disclose any Confidential Information
(whether by deposition, interrogatory, request for documents, subpoena, civil
investigative demand or other process or otherwise), Executive shall provide to
the Company prompt prior written notice of such requirement so that the Company
may seek a protective order or other appropriate remedy. In the event that such
protective order or other remedy is not obtained, Executive shall furnish only
that portion of the Confidential Information which she is advised by counsel is
legally required to be disclosed, unless otherwise ordered and in that event,
only to the extent ordered, and shall reasonably cooperate with the Company in
its efforts to insure that confidential treatment shall be afforded such
disclosed portion of the Confidential Information.

4



(ii) Return of Property. By no later than the Employment Termination Date,
Executive shall deliver to a designated Company representative all Confidential
Information, including all copies, notes regarding and replications of such
Confidential Information, as well as all records, documents, hardware, software
and all other property of the Company or its affiliates and all copies of such
property, in Executive’s possession in any media, including passwords and codes
needed to obtain access or operate any device. Executive shall not retain any
copies, duplicates, reproductions or excerpts in any form whatsoever. Executive
acknowledges and agrees that all such materials are the sole property of the
Company or its affiliates and that Executive will certify in writing to the
Company at the time of delivery that Executive has complied with this
obligation.

 

(iii) Non-Solicitation of Employees. Executive specifically acknowledges that
the Confidential Information described in Section 5(a) also includes
confidential data pertaining to employees and agents of the Company or its
affiliates, and, in addition to any other obligations which Executive may have
regarding non-solicitation of employees, Executive further agrees that for
twelve (12) months following any termination of her employment pursuant to
Section 1(b), Executive will not, without the prior written consent of the
Company, directly or indirectly, on Executive’s own behalf or on behalf of any
other person or entity, solicit, contact, approach, encourage, induce or attempt
to solicit, contact, approach, encourage or induce any of the employees or
agents of the Company or its affiliates to terminate their employment or agency
with the Company or any of its affiliates.

 

(b) No Disparaging Statements. In consideration of the parties entering into
this Agreement, Executive and the Company agree for the benefit of the Company
and its affiliates and Executive, as the cases may be, that, from and after any
termination of Executive’s employment pursuant to Section 1(b), (i) the Company
and/or the Chief Executive Officer will not make, and agree to use their
reasonable best efforts to cause the Company’s executive officers, directors and
spokespersons of the Company to refrain from making, any public statements (or
authorizing any statements to be reported as being attributed to the Company),
that are critical, derogatory or which may tend to injure the image, reputation
or business of Executive or impugn the character, integrity or ethics of
Executive, and (ii) Executive agrees to refrain from making any public
statements (or authorizing any statements to be reported as being attributed to
Executive) that are critical, derogatory or which may tend to injure the image,
reputation or business of the Company and its management or impugn the
character, integrity or ethics of the Company and its management. Executive’s
resignation from the Company shall be announced in a notice to employees of the
Company and a press release. The Company agrees to consult with Executive about
the contents of the press release as it affects Executive; provided, however,
that the Company shall make such statements and disclosures to regulatory
authorities concerning Executive’s employment, including the severance and other
financial arrangements between Executive and the Company, as may be required in
the sole judgment of the Company.

 

(c) Remedies for Breach of These Covenants. Any breach of the covenants in this
Section 5 likely will cause irreparable harm to the Company or its affiliates or
Executive, as the case may be, for which money damages could not reasonably or
adequately compensate. Accordingly, the Company or any of its affiliates or
Executive, as the case may be, shall be entitled to seek injunctive relief
(whether temporary, emergency, preliminary, prospective or permanent) to enforce
such covenants, in addition to damages and other available remedies, and
Executive and the Company consent to the issuance of such an injunction without
the necessity of the Company or any of its affiliates or Executive posting a
bond. In the event that injunctive relief or damages are awarded for any breach
of this Section 5, Executive and the Company further agree that the Company and
its affiliates or Executive, as the case may be, shall be entitled to recover
its or her costs and attorneys’ fees necessary to obtain such recovery. In
addition, Executive agrees that upon Executive’s breach of any covenant in this
Section 5, all unexercised options issued under any

5



stock option plans of the Company will immediately terminate and the Company
shall have the right to exercise any and all of the rights described above.

 

(d) Conditions and Limitations.

 

 (i)Executive’s obligation to comply with subsection 5(a)(iii) is contingent
upon Company’s compliance in all material respects with its payment and other
obligations pursuant to this Agreement; (ii)Subject to Section 5(d)(i),
Executive’s compliance with Section 5 is a material condition to her receipt of
benefits described in Section 4 of this Agreement; and (iii)Nothing in this
Section 5 shall be interpreted to preclude Executive from working for a
competitor of Company and/or its affiliates. Engaging in ordinary business
practices competitive with Company or its affiliates shall not be deemed a
violation of Section 5 provided that Executive is not in breach of subsection
5(a)(i) in engaging in such practices.

 

6. Reimbursement of Attorneys’ Fees. The Company shall reimburse Executive for
reasonable attorneys’ fees and costs incurred by Executive in the review,
negotiation and preparation of this Agreement.

 

7. Assignment; Successors.

 

(a) This Agreement is personal to Executive, and Executive may not assign or
transfer any part of her rights or duties hereunder, or any compensation due to
her hereunder, to any other person. Notwithstanding the foregoing, this
Agreement shall inure to the benefit of and be enforceable by Executive’s
personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.

 

(b) For all purposes under this Agreement, the term “Company” shall include any
successor to all or substantially all of the Company’s business and/or assets or
which becomes bound by the terms of this Agreement by operation of law.

 

8. Modification; Waiver. No provisions of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time.

 

9. Notice. All notices, requests, demands and all other communications required
or permitted by either party to the other party by this Agreement (including,
without limitation, any notice of termination of employment) shall be in writing
and shall be deemed to have been duly given when delivered personally or
received by certified or registered mail, return receipt requested, postage
prepaid, at the address of the other party, as first written above (directed to
the attention of the Board of Directors and Corporate Secretary in the case of
the Company). Either party hereto may change its address for purposes of this
Section 9 by giving 15 days’ prior notice to the other party hereto.

 

10. Severability. If any term or provision of this Agreement or the application
hereof to any person or circumstances shall to any extent be invalid or
unenforceable, the remainder of this Agreement or the application of such term
or provision to persons or circumstances other than those as to which it is held
invalid or unenforceable shall not be affected thereby, and each term and
provision of this Agreement shall be valid and enforceable to the fullest extent
permitted by law.

6



11. Counterparts. This Agreement may be executed in several counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

 

12. Governing Law. This Agreement has been executed and delivered in the State
of New York and shall in all respects be governed by, and construed and enforced
in accordance with, the laws of the State of New York.

 

13. Headings; Effect of Agreement; Entire Agreement. The descriptive headings in
this Agreement are inserted for convenience only and do not constitute a part of
this Agreement. The Company and Executive understand and agree that this
Agreement is intended to reflect their agreement only with respect to payments
and benefits upon termination in certain cases and is not intended to create any
obligation on the part of either party to continue employment. This Agreement
supersedes any and all other oral or written agreements or policies made
relating to the subject matter hereof and constitutes the entire agreement of
the parties relating to the subject matter hereof; provided that, except as
specifically set forth in Section 4(a)(iii), this Agreement shall not supersede
or limit in any way Executive’s rights under any benefit plan, program or
arrangements in accordance with their terms.

 

14. 280G Cap. (a) Upon the Company’s termination of Executive without Cause or
the Company’s receipt of notice from Executive pursuant to Section 2(a) of the
occurrence of a Good Reason Event, either of which follows a change in ownership
or control of the Company for purposes of Section 280G of the Internal Revenue
Code, as amended (the “Code”), the Company shall cause its independent auditors
and/or tax counsel (selected by the Company but reasonably acceptable to
Executive) to promptly review and determine, at the Company’s sole expense,
whether any of the Total Payments (as defined in Section 14 (b) below)
constitute “parachute payments” within the meaning of Section 280G of the Code
and would, but for this Section 14, be subject to the excise tax imposed by
Section 4999 of the Code (or any successor provision thereto), or any interest
or penalties with respect to such tax, by reason of being “contingent on a
change in ownership or control” of the Company, within the meaning of Section
280G of the Code (or any successor provision thereto) or to any similar tax
imposed by state or local law, or any interest or penalties with respect to such
excise tax (such excise tax, together with interest and penalties, are hereafter
collectively referred to as the “Excise Tax”). If so, the Total Payments shall
be reduced to the amount that is One Dollar ($1.00) less than the smallest sum
that would subject Executive to the Excise Tax; provided, however, that the
Company and Executive agree to work together in good faith to consider
amendments to this Agreement and to take such reasonable actions which are
necessary, appropriate or desirable to avoid imposition of any additional tax or
income recognition prior to actual payment to Executive under Section 280G.

 

(b) As used herein, “Total Payments” shall mean, collectively, any payment or
benefit received or to be received by Executive in connection with a Good Reason
Event following a change in ownership or control of the Company or termination
of Executive’s employment (whether payable pursuant to the terms of this
Agreement or any other plan, contract, agreement or arrangement with the
Company, with any person whose actions result in a change in ownership or
control of the Company or with any person constituting a member of an
“affiliated group” as defined in Section 280G(d)(5) of the Code) with the
Company or with any person whose actions result in a change in ownership or
control of the Company; provided however, for purposes of calculating Total
Payments, (i) no portion of the Total Payments the receipt or enjoyment of which
Executive shall have effectively waived in writing prior to the date of payment
of the Severance Payment shall be taken into account; (ii) no portion of the
Total Payments shall be taken into account which in the written opinion of tax
counsel selected by the Company and acceptable to Executive does not constitute
a “parachute payment” within the meaning of Section 280G(b)(2) of the

7



Code; (iii) the value of any benefit provided by Section 4(a)(iii) of this
Agreement with respect to Accelerated Equity Awards shall, to the extent
required by Section 280G of the Code, be taken into account in computing Total
Payments; and (iv) the value of any other non-cash benefit or of any deferred
cash payment included in the Total Payments shall be determined by the Company’s
independent auditors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

 

Any determinations required under Sections 14 and 15 shall be made in writing in
good faith by the Company’s auditors and/or tax counsel, at the Company’s sole
expense, which writings shall include a detailed explanation for such
determinations and/or supporting calculations to the Company and Executive as
requested by the Company or the Executive.

 

15. Section 409A. (a) The parties intend that all payments and benefits under
this Agreement comply with Section 409A of the Code and the regulations
promulgated thereunder (collectively “Section 409A”) and, accordingly, to the
maximum extent permitted by law, this Agreement shall be interpreted in a manner
in compliance therewith. The Company and Executive agree to work together in
good faith to consider amendments to this Agreement and to take such reasonable
actions which are necessary, appropriate or desirable to avoid imposition of any
additional tax or income recognition prior to actual payment to Executive under
Section 409A. To the extent that any provision hereof is modified in order to
comply with Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Executive and the Company of the applicable provision
without violating the provisions of Section 409A.

 

(b) No amount of nonqualified deferred compensation under Section 409A shall be
payable upon a termination of Executive’s employment unless such termination
constitutes a “separation from service” with the Company under Section 409A. To
the maximum extent permitted by applicable law, amounts payable to Executive
shall be made in reliance upon the exception for certain involuntary
terminations under a separation pay plan or as a short-term deferral under
Section 409A. To the extent any amounts payable upon Executive’s separation from
service are nonqualified deferred compensation under Section 409A, and if
Executive is at such time a “specified employee”, then to the extent required
under Section 409A payment of such amounts shall be postponed until six (6)
months following the date of Executive’s separation from service (or until any
earlier date of Executive’s death), upon which date all such postponed amounts
shall be paid to Executive in a lump sum. The determination of whether Executive
is a specified employee at the time of Executive’s separation from service shall
be made in good faith by the Company in accordance with Section 409A.

 

(c) To the extent that reimbursements or other in-kind benefits under this
Agreement constitute nonqualified deferred compensation, (i) all expenses or
other reimbursements hereunder shall be made on or prior to the last day of the
taxable year following the taxable year in which such expenses were incurred by
Executive, (ii) any right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit, and (ii) no such
reimbursement, expenses eligible for reimbursement, or in-kind benefits provided
in any taxable year shall in any way affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year.

 

(d) For purposes of Section 409A, Executive’s right to receive installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days, the
actual date of payment within the specified period shall be within the sole
discretion of the Company. Any other provision of this Agreement to the contrary
notwithstanding, in no event shall any payment or benefit under this Agreement
that constitutes nonqualified deferred compensation for purposes of Section 409A
be subject to offset by any other amount unless otherwise permitted by Section
409A.

8



IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in its
name by a duly authorized officer, and Executive has hereunto set her hand, all
as of the date first written above.

 

  SCHOLASTIC CORPORATION             By:  /s/ Richard Robinson     Name: Richard
Robinson     Title: Chairman, President and     Chief Executive Officer    
Date: September 26, 2013             EXECUTIVE             /s/ Maureen O’Connell
    Maureen O’Connell     Date: September 26, 2013  



9